Citation Nr: 1420793	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to September 29, 2010, and as 70 percent disabling thereafter.

(The issue of entitlement to a waiver of recovery of overpayment of pension and compensation benefits originally totaling $7938.00 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The June 2001 rating decision continued the 50 percent rating for the Veteran's PTSD.  The Veteran filed a notice of disagreement in April 2002.  A statement of the case was issued in July 2008, and the Veteran filed a substantive appeal later that month. 

In February 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2009, this claim was remanded for additional development. 

In a February 2011 rating decision, the RO in Huntington, West Virginia, increased the Veteran's PTSD rating to 70 percent, effective September 29, 2010.

The development requested on remand has been completed, and the case has been returned to the Board for further review.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  Prior to September 29, 2010, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  On and after September 29, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2010, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  On and after September 29, 2010, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act
 	
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes December 2005, December 2007, April 2008, and February 2010 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating for PTSD.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The last three letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that these letters were not issued prior to the initial adjudication of the Veteran's claim in June 2001.  His claim, however, was subsequently readjudicated, most recently in a December 2010 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, private medical records, and Social Security Administration records.

The RO arranged for the Veteran to undergo VA examinations in February 2001, January 2006, February 2008, May 2008, and September 2010.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board has considered whether to remand this claim for a more recent VA examination, as the most recent VA examination of record is from September 2010.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  There is no objective evidence indicating that there has been an increase in the severity of the Veteran's PTSD since the September 2010 examination, and the Veteran has made no such contention.  See 38 C.F.R. § 3.327(a) (2013).

During the February 2009 Board hearing, the undersigned explained the issue and asked questions designed to elicit information relevant to this claim.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
 
II. Increased Rating

The Veteran has claimed entitlement to an increased rating for PTSD.  This disability is currently evaluated as 50 percent disabling prior to September 29, 2010, and as 70 percent disabling thereafter.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, the February 2001 VA examination report notes that the Veteran was living with his wife and three stepchildren.  He reported feelings of detachment, numbness of responsiveness, insomnia, and depression.  He reported working odd jobs from 1972 to the present but that these jobs did not last because of nightmares and flashbacks.  He described symptoms of nightmares, flashbacks, bad dreams, quick temper, inability to sleep, always being on guard, nervousness, depression, and not being able to stand being around crowds.  He avoided war movies and thoughts, feelings, or situations that would arouse recollections of his traumatic Vietnam experiences.  He reported detachment, numbing of responsiveness, and inability to have loved feelings. 

On examination, he was cooperative and answered questions, but he was nervous.  He was hyper alert, on guard, and irritable.  He had poor concentration.  His mood was nervous and depressed.  Speech was coherent and relevant.  Affect was constricted.  He admitted to auditory and visual hallucinations about Vietnam every now and then.  He exhibited suspiciousness.  Orientation and memory were preserved.  No suicidal or homicidal ideas were elicited.  Insight and judgment were impaired.  He had a sense of foreshortened future and diminished interest in significant activities.  He was competent to handle funds and personal affairs.  He was advised to continue outpatient follow-up treatment.  He had severe impairment in his social and industrial adaptability and was unable to work.  The examiner assigned a GAF score of 47. 

The Veteran underwent a private psychological evaluation in March 2002.  It notes that the Veteran was receiving treatment at the VA outpatient clinic.  The Veteran reported that he lived alone.  He was on his second marriage, but he and his second wife had been separated for about a year.  He reported that his hobby is taking care of his two dogs.  He reported he does not do anything at home, sitting at the dinner table looking out the window most of the day.  He reported that he can cook quick meals and keeps his stepchildren during the day and sometimes at night.  He reported that his wife stays with a friend.  He does all of his washing, cooking, cutting his own grass, and helping the children with their homework.  He reported that he does not go to church regularly and has no friends.  He reported he goes grocery shopping with the children.  He reported having no other hobbies or interests.  Affect was appropriate.  Mood was mundane.  He did not seem anxious and acted as if this was his normal mode of relating.  He did not show much anxiety, excitement, or enthusiasm.  The Veteran claimed he feels sad and depressed all of the time.  He denied suicidality or homicidality.  He denied crying spells.  There was no tearfulness.  He reported feeling worthless and hopeless all of the time.  He reported hearing voices at time that sounded like Vietnamese screaming and hollering.  He reported often being nervous.  He denied having panic attacks.  The report includes detailed testing results, but the findings were unreliable because of the Veteran's "effort was awful," "[h]e was uncooperative," and "his performance was, at best, considered fraudulent and magnifying retardation." 

The record reflects that the Veteran regularly received psychiatric treatment from September 2000 through November 2003.  Treatment records from that period consistently describe complaints of nightmares, insomnia, and flashbacks.  Multiple records from March 2001 through November 2003 note reports of audio and/or visual hallucinations, including hearing Vietnamese voices, hearing doors closing (mostly at night), seeing shadows passing by him, and seeing people in Vietnam. The January 2002 record describes these hallucinations as occurring every day, while most of the remaining records describe them occurring weekly or multiple times per week.  The audio hallucinations were noted not to be commanding, while the August 2001 and November 2003 records note that the voices were threatening the Veteran.  Records from this period describe the Veteran has being alert, fully oriented, well-dressed, neatly groomed, and making good eye contact.  Problems with anxiety, stress, and nerves were noted in October 2000, June 2001, April 2002, August 2002, and January 2003.  Affect and mood were generally noted to be "good" or "variable," with them being described as merely "fair" in October 2001.  The Veteran reported mood swings in April 2001 and depressed mood in June 2001, August 2002, and November 2003.  Suicidal and homicidal ideation and destructive thoughts were generally denied, although the Veteran did report suicidal ideation that he would not act on in June 2001 and described a desire to hurt terrorists in November 2003.

Attention and concentration were described as "fair" in records dated in August 2001 and October 2001, while they were described as "intact" in records dated between January 2002 and July 2003.  Insight and judgment were described as "intact" in multiple records dated from August 2001 through August 2002, while they were described as "limited" in July 2003.  Problem solving was noted to be "intact" in June 2001.  Memory was "intact" in June 2001 and "fair" in August 2001 and October 2001, while recent memory was "poor" in records from January 2002 through July 2003.  Speech was described as "relevant" throughout this period of the appeal.

A September 2000 VA medical record notes that the Veteran recently got up, went outside, and stood by a tree for about an hour screaming "[g]et down... here they come."  A June 2001 record notes no evidence of psychosis. 

In terms of relationships with others, an October 2000 record notes the Veteran's wife reported that he isolated himself from her and the family.  A January 2002 record notes that the Veteran was unable to tolerate noise and found himself isolating from family because of the noise levels.  An April 2002 record notes that the Veteran's wife had recently left him and that her living situation was unpredictable due to her problems with the law.  The April 2002 record notes that the Veteran would regularly watch his wife's children, and that his brother was very supportive and visited the Veteran often.  An August 2002 record notes that the Veteran was living alone.  

The earliest GAF score that was assigned in these treatment records during the rating period was a score of 50 that was assigned in March 2001.  From April 2001 through August 2002, the Veteran was consistently assigned GAF scores of 60.  In July 2003 and November 2003, GAF scores of 55 were noted.

There is no evidence of record from the period between November 2003 and the January 2006 VA examination report.  

The January 2006 VA examination report reflects that the Veteran reported having had no employment since a July 2003 rating decision.  He noted that he lives alone.  He and his wife were separated.  He reported having a good relationship with his stepchildren.  He reported that "a nephew has been with him since he had his open heart surgery" and that he has regular contact with his brother.  He reported having no friends and not attending church.  He reported that he is a Mason but has not gone to a meeting in three years.  He reported that, for recreation, he watches television and walks.  He reported taking psychiatric medication and using psychology services through VA.  He stopped attending group therapy three or four years earlier.  He explained that medication and group therapy did not help.  He reported that drinking beer helps his nerves.  He reported experiencing daily intrusive memories that can last for hours and that he had experienced two distressing dreams in the past week.  He avoided crowds and big social events.  He reported diminished interest in hunting and fishing.  He reported a restricted range of affect, as he denied laughing or crying.  He acknowledged anger and expressing affection toward kids.  He reported averaging two hours of sleep per night and a half an hour of sleep while watching television.  He endorsed irritability and anger outbursts, reporting "going off on his brother an average of once per week; he tries to manage anger by going outside and walking it off."  He denied concentration difficulty and exaggerated startle response.  He endorsed hypervigilance. 

On examination, the examiner observed that the Veteran's appearance was much improved from three or four years earlier.  He was clean, neat, and his clothing was in good condition.  His demeanor was irritable and impatient.  With respect to thought disorder, his speech was relevant and it was somewhat coherent, but he gave confused and inconsistent information at times.  His speech was not tangential or circumstantial.  The Veteran gave inconsistent information regarding hallucinations, initially reporting that he has not had them lately but subsequently stating that he had one three days earlier.  He cited seeing out of the corner of his eye the image of a shadow running past him.  He reported experiencing auditory hallucinations while daydreaming, including barely audible sounds of people crying and hollering and the sound of a group of people running through leaves.  The examiner noted that these are not the types of hallucinations that are characteristic of thought disorder, but that they are more like those involved in flashbacks of combat veterans.  The examiner noted that the Veteran's apparently heavy and continuous alcohol use was also a possible causal factor in these experiences.  The Veteran had no delusions or suicidal ideation.  He reported homicidal ideation toward non-specific entities, such as police and politicians, with no plan.  Affect was appropriate but somewhat labile in that the Veteran was easily irritated.  His mood appeared mildly depressed.  His recent memory was fair for details of symptoms.  His remote memory was good.  His orientation was good.  Concentration was fair.  The examiner diagnosed PTSD and assigned a GAF score of 55.

VA medical records dated between March 2006 and December 2007 reflect that the Veteran continued to report nightmares, flashbacks, intrusive memories, and trouble sleeping at night.  He consistently denied any suicidal or homicidal ideas, intent, or plans.  He reported hearing voices and, in December 2007, described having flashbacks with related, non-command hallucinations.  Depression was noted throughout this period, while his mood was described as "depressed," "constricted," or "flat."

The Veteran consistently described himself as being paranoid, and as isolating in part because he was bothered by loud noises and crowds.  He was described as being scared and startled easily.  A December 2007 record notes that the Veteran's niece and nephew helped him with everyday activities.  Records routinely characterize the Veteran as alert, cooperative, casually dressed, and neatly groomed.  Records from September 2006 and December 2007 noted problems with anger and irritability.  Eye contact was noted to be limited in December 2007 but was good in earlier records.  Judgment and insight were described as "fair" in September 2006 and July 2007, as "good" in February 2007, and as "fair to limited" in December 2007.  Records describe the Veteran's thoughts as "linear and goal-directed."  The December 2007 record also notes that the Veteran reported chronic problems with concentration and an inability to focus on simple tasks.  The December 2007 record also notes psychomotor retardation and that the Veteran was unable to seek and keep employment because of PTSD.  GAF scores ranged from 49 to 55.

The February 2008 VA examination report notes that the Veteran sees a psychiatrist every three to six months.  He was on no medications and did not participate in group or individual therapy.  It was noted that the Veteran was recently divorced after having been married for nine years.  The Veteran's wife's son had someone beat the Veteran up because of the divorce.  It was noted that the Veteran had been married once before and that he has no children.  He reported having family support and attending church.  He had two dogs that he enjoyed.  He denied a history of suicide attempts or of violence or assaultiveness.  He reported that he lives alone but has help from family.  He reported no activities. 

On examination, the Veteran was casually dressed with disheveled clothes.  Psychomotor activity was unremarkable.  Speech was irrelevant.  Attitude toward the examiner was cooperative.  Affect was constricted.  Mood was dysphoric.  With respect to attention testing, the Veteran was unable to perform serial sevens or to spell a word forward and backward.  He was oriented to person but not to time, as he was off by two days.  He was not intact to place.  His thought process was rambling and tangential.  In terms of thought content, he was preoccupied with one or two topics and was ruminating.  There were no delusions.  In terms of judgment, the Veteran understood the outcome of his behavior.  Intelligence was average.  In terms of insight, the Veteran partially understood that he has a problem.  He endorsed sleep impairment, noting that he sleeps about 30 minutes per day.  There were no hallucinations.  He did not have inappropriate behavior.  He did not interpret proverbs appropriately.  There was no obsessive or ritualistic behavior.  The Veteran endorsed experiencing panic attacks four times per week lasting approximately one hour.  He endorsed homicidal thoughts, noting that he has a gun and stating he wants to hurt his step-son.  After further questioning, he stated he would not harm his step-son.  Suicidal thoughts were present, as the Veteran reported that he would shoot himself and that he would take others with him.  He denied feeling that way at the time of the examination.  Impulse control was fair.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  In terms of activities of daily living, his PTSD prevented him from engaging in sports, exercise, or other recreational activities, and it created moderate impairment in household chores. 

Remote and recent memory were moderately impaired, while immediate memory was severely impaired, but the examiner observed that the Veteran did not appear to be giving his best effort on memory tasks.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported that his PTSD symptoms have affected his marriage and that he has trouble trusting others and does not like to be around others.  Psychometric testing reflected that the Veteran had severe PTSD, but the validity of test results was unclear as the Veteran "endorsed the most extreme choice on all questions."  The Veteran knew the amounts of his benefit payment and monthly bills.  He was noted to be able to handle payments, and personally handle money, pay bills, and manage financial affairs.  He was unemployed and reported he quit his job because he was not able to feel safe in the work environment due to the effects of his PTSD. 

The examiner diagnosed PTSD and personality disorder, not otherwise specified.  She opined that the Veteran's personality disorder has contributed to his not being able to obtain relief from group therapy and his refusal to try other therapies.  The examiner assigned a GAF score of 55.  The examiner commented that the Veteran appeared to be exaggerating his symptoms.  For example, she noted, that the Veteran reported sleeping 30 minutes per night, but he was able to drive himself to the appointment with no problems in spite of functioning on that level of sleep for years.  He also reported that he has not worked in about ten years due to PTSD, but she observed that it appears the Veteran's heart problems began around the same time.  Notes from past group therapy sessions indicate the Veteran was focused more on divorce issues than on PTSD.  He also refused to attend the Pain Clinic and was not interested in learning to manage his pain.  The examiner opined that the Veteran's level of occupational and social impairment due to his PTSD most closely approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, such as routine behavior, self-care, and conversation normal.  She noted that it is believed that PTSD does account for some of the Veteran's symptoms, including difficulty sleeping, problems in relationships, a history of substance abuse, and problems in a work environment. 

Records from April 2008 and May 2008 reflect that the Veteran was alert and oriented and that he denied any current suicidal or homicidal ideation.  The May 2008 record notes that his affect was labile and mood was depressed.  Thought process was linear and goal-directed.   Insight and judgment were fair.  He still had flashbacks, insomnia, intrusive combat memories, startle reaction, avoidance, and hypervigilance.  He had combat hallucinations, including hearing combat-related voices.  A GAF score of 45 was assigned.

A May 2008 VA examination report notes that the Veteran has been prescribed medication and had been attending group therapy since his February 2008 VA examination.  It was noted that the Veteran has been married twice.  His first marriage lasted a few months.  His second marriage lasted nine years, but the couple did not live together for eight years.  He has no children from either marriage.  Both of his wives were drug users.  The Veteran reported that he no longer attends church.  He has two dogs and a few friends.  Relatives that used to live nearby had moved.  He enjoyed sports, arts, and crafts.  There was no history of suicide attempts or of violence or assaultiveness.  He reported he lives alone. 

On examination, his clothes were disheveled.  Psychomotor activity and speech were unremarkable.  He was cooperative.  Affect was normal and mood was anxious.  With respect to attention, he was unable to perform serial sevens or spell a word forward and backward.  He was oriented to person and place.  He was not oriented to time, as he was one month and one day off and reported the year was 2001.  Thought process and content were unremarkable.  He had no delusions.  With respect to judgment, he understood the outcome of his behavior.  Intelligence was average.  In terms of insight, he partially understood that he has a problem.  He had sleep impairment, as he reported sleeping about two hours per night and napping during the day.  Behavior was appropriate.  He was not able to interpret proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He reported having panic attacks four times per day, each lasting approximately 30 minutes.  He endorsed homicidal thoughts, noting that he would like to hurt "Vietnamese."  He reported that he has set traps for them around his house, but he denied knowing any Vietnamese people.  Suicidal thoughts were present, but he had no plan or intent.  Impulse control was fair.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  In terms of activities of daily living, he had moderate impairment with sports, exercise, and other recreational activities but noted that back and heart problems interfered with activities.  He reported that he carries a gun with him and that he had a knife on him.  He was wearing new looking work boots with white paint spattered on them. 

Remote memory was normal, recent memory was severely impaired, and immediate memory was moderately impaired, but the Veteran did not appear to be giving his best effort on memory testing.  The Veteran reported having difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He reported he has a poor social life and work life.  It was noted that psychological testing reflected moderate PTSD and severe depression.  The examiner noted that the Veteran still had a tendency to exaggerate but appeared much more in touch with reality than he was during the previous evaluation.  The examiner diagnosed PTSD, major depression and polysubstance abuse in remission.  She also diagnosed personality disorder, which she believed makes it difficult for the Veteran to be a good historian, interferes with his ability to maintain relationships, and has caused self-destructive behavior.  The examiner assigned a GAF score of 55, with a GAF score of 60 for PTSD, 55 for personality disorder not otherwise specified, and 50 for depression.  The examiner found that the effects of the Veteran's PTSD on his occupational and social were best characterized as producing occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, such as routine behavior, self-care, and conversation being normal.  The examiner believed that the Veteran had moderate PTSD symptoms.  His other conditions were also responsible for his behavior, and it was not believed the Veteran is totally disabled due to PTSD. 

A September 2008 VA medical record notes that the Veteran was on medication that helped with depression.  He was sleeping a few hours per night and still had flashbacks and nightmares.  Loud noises still bothered him and he had hypervigilance.  He kept guns at home.  He reported suicidal ideas but denied current intent or plans.  He avoided crowded places.  He reported that he goes nowhere, except quickly going to grocery stores.  On examination, he was alert and oriented to person, time, place, and situation.  He was neatly dressed and groomed.  He interacted fairly well.  Eye contact was good.  Affect was reactive, labile, and congruent.  Mood was depressed.  Speech was normal.  Thought processes were linear and goal-directed.  Speech was characterized by a poverty of content and the Veteran "seems to have word salad."  With respect to thought content, there were no active delusions.  The Veteran had intrusive combat memories and endorsed startle reaction, avoidance, and hypervigilance.  He reported audio hallucinations, including hearing Vietnamese people talking, particularly at night.  There were no command hallucinations.  He reported past suicidal ideation but denied any current intent or plan.  He denied homicidal ideation.  Short term memory was grossly intact. Judgment and insight were good.  He was assigned a GAF score of 45. 
 
The Veteran and a friend of his testified at his February 2009 Board hearing. His friend testified that she sees the Veteran wearing the same clothes days at a time and that she has seen him standing at night in the rain.  She will see him walking around and around his house.  She has noticed that nobody goes over to his house and that she and her husband are about the only people the Veteran will talk to.  The Veteran testified that he will sit at his table and just stare out the window, keeping his eyes on things.  He reported that he "thought about harming myself and thought about taking people out and stuff like that, because I can do if I want to, but I don't bother nobody and I just hope nobody's gonna bother me.  I hope it never do come to that."  He reported that he used to talk to his brother (who is also a Vietnam veteran) a lot, but his friend noted that she has not seen the Veteran's brother in a long time.  The Veteran reported that he had not had a haircut in two years.  When asked how often he bathes, he reported that he just washes up about once per week.  He reported that he has worn the same clothes since 2000 and that he washes them once every two weeks.  He reported that he has made some plans toward taking his own life and that, when he does it, he is going to take out some Vietnamese people with him.  The Veteran's friend reported that she has noticed the Veteran has been more withdrawn since approximately January 2008. 

The claims file also contains records from treatment the Veteran received between March 2009 and August 2010.  These records reflect that the Veteran was in group therapy for anger and stress management during this period.  These records continue to show difficulties with insomnia, nightmares, intrusive memories, flashbacks, hypervigilance, startle reaction, and avoidance.  On examination during this period, the Veteran was alert, fully oriented, casually dressed, appropriately groomed, and made good eye contact.  He denied thoughts, ideation, or plans of harm, suicide, or homicide.  Depressed and anxious moods were generally noted throughout this period, with congruent affect.  A July 2009 record notes that the Veteran was quick to anger, but his impulse control was described as "good" in May 2010 and August 2010.

In terms of interactions with others, the Veteran was generally described as pleasant, cooperative but guarded, and interacting fairly.  Records from this period reflect that he lived alone.  A June 2009 record notes that the Veteran had a few friends.  In December 2009, he reported that he stays at home all day and does not go out.  Records from in and after December 2009 reflect that the Veteran described feeling lonely and isolating himself and wishing he had a significant other, but having difficulty interacting with people in order to meet someone.  He expressed an intention to start going to church, which he had stopped doing because of trust problems with another member of the church.  Records from February 2010 reflect that the Veteran's brother passed away, but that he had not socialized with his brother in a while.  He described his relationships with siblings who lived out of town as "okay," noting that he does not see them much.  These records again note that the Veteran had difficulty trusting others but wished to meet someone, but that he isolated himself and had no friends.  A March 2010 record notes that the Veteran voiced little motivation to socialize with others, but an April 2010 record notes that he had become a little more active, walking around the neighborhood and occasionally interacting with neighbors.  An August 2010 record again notes that the Veteran was isolating himself from other people.

The Veteran's speech was described as "coherent and relevant" and "normal" in March 2009, "clear" in June 2009, and "productive and goal-directed" in May 2010 and August 2010.  Thought processes were "linear, goal-directed, and organized" in March 2009 and were "linear" in December 2009, May 2010, and August 2010.  Concentration was noted to be "low" in May 2010, while it was "fair" in December 2009 and August 2010.  Cognition was described as "intact" throughout this period.  No difficulties with short term memory were noted during this period.  Insight and judgment were noted to be merely "fair" in March 2009, but had improved in December 2009 through August 2010.

Thought content included no active delusions in March 2009, July 2009, and August 2010.  Paranoia was noted in December 2009 and May 2010.  The Veteran continued to report hallucinations, regularly describing hearing voices and seeing shadows.  The December 2009 record contains a particularly detailed description of audio, visual, and tactile hallucinations associated with the Veteran's Vietnam service.  The audio hallucinations involved voices telling him "leave here this is not your war; this is the white man's war."  The visual hallucinations occurred four or five times per day and included seeing little figurines and Vietnamese people moving through bushes.  The tactile hallucinations included feeling leeches on him.  

A March 2009 record notes that the Veteran was unable to seek or keep employment due to his PTSD and assigns a GAF score of 43. A December 2009 record assigns a GAF score of 55.  An April 2010 record evaluated the Veteran as having mild PTSD symptoms.  A May 2010 record assigns a GAF score of 50, while an August 2010 VA medical record notes a GAF score of 50 to 55. 

The September 2010 VA examination report notes that the Veteran was married twice and divorced twice.  It notes that he has no friendships beyond his family.  He enjoyed watching sports on television.  He had no history of suicide attempts or of violence or assaultiveness.  On examination, he was neatly groomed and appropriately dressed.  Psychomotor activity and speech were unremarkable.  Affect was constricted.  Mood was dysphoric.  In terms of attention, the Veteran was easily distracted.  He was unable to perform serial sevens or to spell a word forward and backward.  He was oriented to person, time, and place.  Through process and content were unremarkable.  There were no delusions.  In terms of judgment, he understood the outcome of his behavior.  Intelligence was average.  In terms of insight, he understood that he had a problem.  He reported sleep impairment, noting difficulty attaining sleep every night and combat-related nightmares every night.  He had no hallucinations.  He had inappropriate behavior in that he spent most of his time away from others.  He did not interpret proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He endorsed panic attacks, which were described as spikes of anxiety for 15 to 20 minutes that occurred in all settings.  He alluded to homicidal ideation without plans in the past.  There were no suicidal thoughts or episodes of violence.  He was able to maintain minimal personal hygiene.  There were no problems with activities of daily living.  Remote, recent, and immediate memory were normal.  The Veteran was noted to be retired. 

The examiner diagnosed PTSD and depressive disorder and assigned a GAF score of 45.  The examiner opined that the Veteran's depression was a result of his PTSD.  The examiner believed that the Veteran was able to function independently and manage his financial benefit and understand instructions.  The examiner believed that the Veteran's persisting mood symptoms affected but did not preclude his ability to recall instructions and follow instructions to the extent allowed by his physical status.  The examiner believed the Veteran's persisting mood symptoms affected but did not preclude his ability to attend to tasks for at least two consecutive hours.  The examiner also believed that the Veteran's persisting mood symptoms affected but did not preclude his ability to interact with coworkers, customers, and supervisors.  The examiner found there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner did find that PTSD signs and symptoms result in deficiencies in the areas of thinking, family relations, work, and mood, but not in the area of judgment. 

The most recent VA treatment records that are associated with the Veteran's claims file are dated from October 2010 through May 2011.  Intrusive thoughts, hypervigilance, and difficulty sleeping were noted in these records.  These records reflect the Veteran was alert, fully oriented, appropriately dressed and groomed, and made good eye contact.  He voiced no thoughts of harm, suicide, or homicide.  Speech was "clear and logical" in October 2010, "productive and goal-directed" in November 2010, and "normal" in May 2011.  Anxiety was noted in November 2010.  Mood was depressed throughout, with constricted affect in May 2011.  Insight and judgment were good throughout this period, and thought processes were linear.  In November 2010, concentration was fair, while cognition was intact and impulse control was good.  The November 2010 record notes there were no hallucinations or delusions, while the May 2011 record notes that the Veteran reported audio and visual hallucinations.  The October 2010 record notes that the Veteran was interacting with neighbors and felt more personally satisfied.  A May 2011 record notes, however, that the Veteran stays to himself and does not have any friends and that his neighbors jump over his fence to check on him.  A GAF score of 55 was assigned in November 2010, while a score of 53 was given in May 2011.  

Based on the above evidence, the Board finds that ratings in excess of the current 50 percent rating that is assigned prior to September 29, 2010, and the 70 percent rating that is assigned thereafter are not warranted.

With respect to the specific 70 percent rating criteria, suicidal ideation was noted in June 2001 and September 2008 VA medical records, at the February 2008 and May 2008 VA examinations, and during the February 2009 Board hearing.  Speech was noted to be irrelevant on examination in February 2008 and, in September 2008, speech was characterized by a poverty of content and it was noted that the Veteran "seems to have word salad."  There was evidence of neglect of personal appearance and hygiene at the February 2009 Board hearing, with the Veteran reporting that he has been wearing the same clothes since 2000, that he washes them once every two weeks, and that he washes himself once every week.  Insight and judgment were limited in July 2003.  There was some indication of thought disorder in the January 2006 VA examination report, as the Veteran gave some confused and inconsistent answers.  

Furthermore, the Board considers the Veteran's February 2009 hearing testimony that he sits at his table, staring out the window all day to keep an eye on things, to be analogous to the 70 percent criteria of obsessional rituals that interfere with routine activities.  (The Board notes that the Veteran similarly reported during his March 2002 private evaluation that he sits at the table, staring out the window all day.  The Board places little probative value in the Veteran's statements from that evaluation, however, given that examiner's observations regarding the Veteran's severe exaggeration of his symptoms on examination.)  

At times during this period, the Veteran has reported being isolated from friends and family.  Records reflect he was formerly close with a brother but that they lost contact, and that the Veteran went through periods where he has characterized himself as not having any friends.  

The Board notes, however, that the illustrations of the Veteran satisfying various 70 percent rating criteria are relatively isolated and that the Veteran's PTSD is most accurately characterized by the 50 percent rating criteria that are noted above.  As described above, the remaining evidence from the period at issue demonstrates no current suicidal ideation, no impairment of speech or thought processes, and no neglect of personal appearance and hygiene.  While the Veteran is often described as being anxious and depressed, these symptoms have not been described as "near-continuous" or of such severity as to affect the Veteran's "ability to function independently, appropriately and effectively."  While the Veteran's has been described at times as "irritable," and having angry outbursts there is no indication of impaired impulse control with violence.  There is no spatial disorientation.  

Nor does the evidence demonstrate difficulty in adapting to stressful circumstances, such as work or a work-like setting.  The Board notes that the February 2008 VA examiner acknowledges the Veteran's contention that he cannot work due to his PTSD, but she further observed that the Veteran's heart problems began around the time he stopped working.  She also noted that the Veteran appeared to be exaggerating his symptoms and expressly found that his occupational and social impairment due to PTSD was most closely approximated by the 30 percent disability rating.  

Furthermore, while the Veteran's ability to establish and maintain effective relationships was impaired, the Board finds that the evidence does not reflect that the Veteran was unable to do so during this period.  Evidence from that period shows varying degrees of contact with the Veteran's second wife, her children, his brother and other family members, friends, and neighbors.  

More broadly, the Board finds that the at no point during this portion of the appeal does the severity of the Veteran's disability most closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The above evidence indicates deficiencies in family relations, mood, and work.  Significantly, however, the evidence prior to September 29, 2010, only contains isolated instances of impaired thinking or judgment.  In addition to the above discussion, the Board notes that VA examiners from February 2008 and May 2008 expressly found that the Veteran's PTSD did not result in deficiencies in judgment, thinking, family relationships, work, mood, or school.

Furthermore, none of the 100 percent rating criteria are satisfied at any point in this case, as there is no evidence of gross impairment in thought processes or communication; persistent danger of hurting self or others; or disorientation to time or place.  Even though the Veteran does frequently report hallucinations, the frequency of these hallucinations is, at the very most, described as occurring four or five times per day, which does not satisfy the criteria that such hallucinations be "persistent."  While there are records indicating that the Veteran has had suicidal ideation and has expressed a desire to hurt other individuals, the evidence does not demonstrate that he is in persistent danger of hurting himself or others.  The evidence does not reflect periods in which the Veteran has been unable to perform activities of daily living.  Memory impairment as described in the February 2008 VA examination report does not rise to the level of "memory loss for names of close relatives, own occupation, or own name."

Given the above, the Board finds that the criteria for a rating in excess of 50 percent are not most nearly approximated prior to September 29, 2010, and that the criteria for a rating in excess of 70 percent are not most nearly approximated thereafter.

In reaching this conclusion, the Board acknowledges that the Veteran has been assigned GAF scores as low as 43, with several assigned scores in the range indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the record does contain some indications of these symptoms, the Board finds that the qualitative descriptions of the Veteran's symptoms primarily reflect that the Veteran does not have suicidal ideation or the degree of social or occupational impairment that would support the assignment of a 70 percent rating prior to September 29, 2010, and that the assigned GAF scores do not even suggest the presence of symptomatology that would support the assignment of a 100 percent rating at any point.  

As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, entitlement to an increased rating for PTSD, rated as 50 percent disabling prior to September 29, 2010, and as 70 percent disabling on and after that date, is not warranted.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the level of impairment that is demonstrated in the evidence of record.  Increased ratings are provided for manifestations of the service-connected psychiatric disability of a certain severity, frequency, and duration, and these criteria are not limited to consideration of specific symptoms.  However, the medical evidence in this case reflects that those manifestations were not present in this case.  

The Board, therefore, has determined that the available schedular evaluations for the service-connected disability at issue in this claim are all adequate.  Therefore, referral of the PTSD in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to September 29, 2010, and as 70 percent disabling thereafter, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


